Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Reasons for allowance
          Claims 1-5, 21-35 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Katz et al. (U.S. Pub No. 2017/0187961 A1).  Katz directed toward adjusting an image frame based on motion sensor data describing motion of the capture device during capture of the image frame. An image frame including image data for a plurality of rows of the image frame is captured sequentially row-by-row. Motion sensor data corresponding to the image frame is also captured describing movement of the device during capture. Motion vectors describing motion between each row of the image frame are determined based on the motion sensor data. An image data translation is calculated for each row of the image frame based on the motion vector for the row. The image frame is adjusted based on the image data translation for each row of the image frame to generate an adjusted image frame. The adjusted image frame may have a different size than the original image frame (e.g., because rows were adjusted outside the original image frame), or the adjusted image frame may maintain the original size, in which case image data outside the original frame may be excised. After translating the image data, there may be gaps in the original frame due to the row translation. These gaps may be left, or the gaps may be filled by a variety of methods, such as by inserting data from a previous frame corresponding to that location or by filling the gap with image data of surrounding rows or pixels.  Katz alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-5, 21-35 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Furthermore, the substance of applicants’ remarks, Notice of Appeal filed 04/14/2022, is persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487